Citation Nr: 1509688	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-33 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss

4.  Entitlement to service connection for tinnitus 

5.  Entitlement to an extended temporary total rating based on periods of convalescence after surgery for the service-connected right toe disability, currently in effect from June 30, 2011 to August 31, 2011.

6.  Entitlement to an extended temporary total rating based on periods of convalescence after surgery for the service-connected right toe disability, currently in effect from March 29, 2012 to May 31, 2012.


7.  Entitlement to an extended temporary total rating based on a period of convalescence after surgery for the service-connected right toe disability, currently in effect from August 23, 2012 to November 30, 2012.

8.  Entitlement to service connection for right ankle strain as secondary to the service-connected right great toe disability.  

9.  Entitlement to service connection for left ankle strain as secondary to the service-connected right great toe disability.

10.  Entitlement to service connection for right knee strain as secondary to the service-connected right great toe disability.

11.  Entitlement to service connection for left knee strain as secondary to the service-connected right great toe disability.

12.  Entitlement to service connection for a left foot disorder as secondary to the service-connected right great toe disability.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the August 2010, May 2012, August 2012, and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) service connection for left ear hearing loss; (2) service connection for right ankle strain as secondary to the service-connected right great toe disability; (3) service connection for left ankle strain as secondary to the service-connected right great toe disability; (4) service connection for right knee strain as secondary to the service-connected right great toe disability; (5) service connection for left knee strain as secondary to the service-connected right great toe disability; (6) service connection for a left foot disorder as secondary to the service-connected right great toe disability; and (7) entitlement to an extended temporary total rating based on a period of convalescence after surgery for the service-connected right toe disability, currently in effect from August 23, 2012 to November 30, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1999 rating decision denied the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability; the Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in September 1999 is new and material.

3.  The Veteran does not have a right ear hearing loss disability for VA compensation purposes.

4.  The Veteran has currently diagnosed bilateral tinnitus.

5.  The Veteran was exposed to acoustic trauma while service as a mortarman during service.  
6.  The Veteran's tinnitus is etiologically related to service. 

7.  The Veteran's June 30, 2011 right great toe surgery did not necessitate convalescence beyond August 31, 2011.

8.  The Veteran's March 29, 2012 right great toe surgery did not necessitate convalescence beyond May 31, 2012.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision, which denied entitlement to service connection for a bilateral hearing loss disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received and the claim of service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  The criteria for an extension of the temporary total disability evaluation for post-surgical convalescence beyond August 31, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2014).

6.  The criteria for an extension of the temporary total disability evaluation for post-surgical convalescence beyond May 31, 2012, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as the determination below constitutes a full grant (reopening) of the new and material evidence claim for service connection for hearing loss, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist as to that issue.

In timely letters dated November 2006, June 2010, October 2010, June 2011, and August 2012 the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  The October 2010 letter also included information as to what evidence was needed to substantiate a claim for secondary service connection.  The June 2011 and August 2012 notice letters also informed the Veteran as to what evidence was required to establish a claim for a temporary 100 percent evaluation based on convalescence.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including VA treatment records, private treatment records, private medical opinions, and the Veteran's statements.  The Veteran was also afforded a VA medical examination in November 2010 (hearing loss and tinnitus).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate because the VA examiner reviewed the claims file, conducted a thorough physical examination and considered the Veteran's medical history.  The VA nexus opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provide a complete rationale for the opinions stated. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  As such, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c) (West 2014).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for Hearing Loss

The Veteran's claim for service connection for a bilateral hearing loss disability was initially denied in a September 1997 rating decision because the Veteran did not have a current hearing loss disability for VA compensation purposes.  In a following September 1999 rating decision, the RO denied reopening the claim for service connection as new and material evidence had not been received.  The Veteran did not express disagreement with the September 1999 rating decision and did not submit additional evidence within one year of the September 1999 denial; therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Evidence received since the September 1999 rating decision includes, in pertinent part, a November 2010 audiological examination from North Valley ENT Associates, which demonstrates audiometric testing for each ear and reflects that the Veteran has a left ear hearing loss disability as required under 38 C.F.R. § 3.385.  Accordingly, based on this additional evidence, the Board finds that the evidence is new and material to reopen service connection for hearing loss.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss is a "chronic disease" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, tinnitus, is not a chronic disease listed under 
38 C.F.R. § 3.309(a) and will therefore be adjudicated using the general principles of service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Ear Hearing Loss

The Veteran contends that he served as a mortarman during service and was exposed to loud noise from mortars, tanks, aircraft, M16s, and other weapons during service.  The Veteran has stated that ear protection was only worn occasionally.  See November 2010 VA examination report.  

The Veteran's DD Form 214 demonstrates that his military occupation specialty (MOS) was as "mortarman."  The Board finds the Veteran's statements regarding exposure to loud noise during service credible.  Additionally, his MOS supports noise exposure during service.  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma in service. 

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In a November 2010 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 15, 10, 10, and 20, respectively.  Speech discrimination in the right ear was 100 percent.

The Veteran submitted a private audiological examination from the North Valley ENT Associates dated in November 2010.  The examination revealed puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear as 35, 30, 15, N/A, and 15, respectively.  Speech recognition scores using the Maryland CNC Test were not noted.

As the right ear auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz was not 40 decibels or greater, the thresholds for at least three of these frequencies was not 26 or greater, and the speech recognition score using the Maryland CNC Test was not less than 94 percent, the criteria for a current right ear hearing loss "disability" have not been met as required by 38 C.F.R. § 3.385.

The remaining evidence of record, to include post-service VA treatment records, do not demonstrate right ear hearing loss as required by 38 C.F.R. § 3.385.

Because the evidence does not show that the Veteran's right ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's right ear hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for Tinnitus 

The Veteran has reported that he experiences severe, constant, bilateral tinnitus which began in service.  See November 2010 VA examination report; see also June 1997 VA examination report (Veteran reported occasional tinnitus).    

Based on the Veteran's assertions that he experiences tinnitus symptoms, the Board finds that the Veteran has a current disability of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that a lay person is capable of reporting symptoms of tinnitus).

As discussed in detail in the previous section, the Board has also found that the Veteran was exposed to acoustic trauma during service.

Next, the Board finds that the evidence is in equipoise as to whether the Veteran's tinnitus is etiologically related to service.  Service treatment records are negative for any complaints or diagnosis for tinnitus; however, a service separation examination report is not of record.  

The evidence also includes the November 2010 VA examination report where the Veteran reported experiencing severe, constant, bilateral tinnitus which began in service.  The examiner opined that it was not possible to determine if the etiology of the Veteran's tinnitus was related to in-service noise exposure without resorting to mere speculation.  As the VA examiner did not provide an opinion as to whether the Veteran's tinnitus was incurred in or was otherwise related to service, the Board finds that this opinion weighs neither for nor against the Veteran's claim.

The Veteran also submitted a September 2013 private medical opinion from 
Dr. P.K., from North Valley ENT Associates.  Dr. P.K. noted that the Veteran was his patient and he had been diagnosed with tinnitus.  The doctor noted that he had personally reviewed the medical history, to include the Veteran's service treatment records.  Dr. P.K. further stated that he reviewed photographs of the Veteran while performing his duties in the U.S. Marine Corp, which showed that the Veteran was without hearing protection.  The Veteran was noted to have reported that hearing protection was not provided on many occasions.  According to Dr. P.K., the Veteran had not shown any other risk factors that may have precipitated his current tinnitus condition.  Dr. P.K. stated that, based on his experience and medical literature, tinnitus was known to occur in veterans who served in infantry units as well as on flight lines and other jobs where they had constant loud noise exposure.  Accordingly, Dr. P.K. opined that the Veteran's current tinnitus was "more likely than not" a result of the Veteran's duties as a mortarman in service and "not secondary to his bilateral hearing loss."

The Board finds the September 2013 medical opinion from Dr. P.K. to be probative as to the etiology of the Veteran's tinnitus.  Dr. P.K. reviewed service treatment records, considered the Veteran's statements, and provided an opinion supported by a well-reasoned rationale.

The remaining evidence of record, to include VA and private treatment records, does not contradict the findings and opinion rendered by Dr. P.K. 

For these reasons, the Board finds that the Veteran has tinnitus, he was exposed to loud noises during service, and the evidence is in equipoise as to whether his tinnitus is etiologically related to service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Temporary Total Rating Extensions

The Veteran underwent surgery on his right great toe on June 30, 2011.  Following the surgery, the RO awarded a temporary total rating for postsurgical convalescence under 38 C.F.R. § 4.30, effective from June 30, 2011 to July 31, 2011.  See May 2012 rating decision.  The Veteran requested an extension of the temporary total rating assigned for the June 2011 surgery, stating that he was entitled to at least two to three months of 100 percent temporary rating.  In a January 2014 statement of the case, the RO extended the 100 percent temporary rating to August 31, 2001 and the 10 percent rating was assigned from September 1, 2011.  Thereafter, the Veteran filed a timely substantive appeal.  See February 2014 VA Form 9.  
The Veteran underwent another surgery for his service-connected right great toe disability on March 29, 2012.  In an August 2012 rating decision, the RO assigned a total temporary rating effective from March 29, 2012 to May 31, 2012.  The Veteran disagreed with the effective date assigned for the temporary total rating and a statement of the case was issued in January 2014.  See also February 2014 VA Form 9.  

Accordingly, the Board will consider whether an extension of the temporary total ratings is warranted for both periods of convalescence, from June 30, 2011 to August 31, 2011, and from March 29, 2012 to May 31, 2012).

The applicable regulations provide that a total disability rating of 100 percent will be assigned without regard to other provision of the rating schedule when it is established by report at hospital discharge, regular discharge, or release to non-bed care, or outpatient release, that entitlement is warranted.  38 C.F.R. § 4.30.

A temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

Convalescence is defined as 'the stage of recovery following an attack of disease, a surgical operation, or an injury.'  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as 'the act of regaining or returning toward a normal or healthy state.'  Id.  (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  
38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

Total Rating from June 30, 2011 to August 31, 2011

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that an additional period of convalescence was not necessary beyond the current September 1, 2011 termination date.

The evidence includes a VA surgical treatment record where it is shown that the Veteran underwent a right first metatarsophalangeal joint fusion on June 30, 2011.  

Postoperatively, the Veteran was seen on July 1, 2011.  During the evaluation, the Veteran reported that he had pain in his foot which was noted as a 5 out of 10, with 10 being the most painful.  The incision was noted to look "good" and the Veteran's toes were warm and pink.  The Veteran did report that he had some redness, swelling, and drainage, but there were no skin problems or bruises.  

In a following July 5, 2011 VA podiatry note, the Veteran complained of nausea due to pain medication.  The Veteran also stated that his right foot pain was a 5 or 6 out of 10.  Upon physical examination, the VA physician noted that there was edema on the dorsum of the foot near the incision, but this was noted as within normal limits.  The incision site was well-approximated and coapted.  The Veteran did not have purulence, hyperkeratosis, macerations, or xerosis.  X-rays revealed no signs of fracture, erosion, and the hardware was well-placed.  The Veteran was also instructed that he could return to work, but had to keep his foot elevated during the day.  

In a July 19, 2011 VA podiatry note, the Veteran was noted to be using a post-operative boot.  The Veteran stated that he had stopped taking pain medication, and noted that his pain was a 6 to 7 out of 10.  Upon physical examination, edema was noted on the dorsum of the foot near the incision site, but was within normal limits.  The incision site was well approximated and coapted.  The Veteran's sutures were removed from the incision site and the Veteran was told that he could shower in 48 hours.  The Veteran was also instructed to wear a large CAM boot at all times when ambulating.  

In an August 16, 2011 VA podiatry treatment record, the Veteran reported that his pain was a 3 out of 10.  The Veteran stated that the lateral aspect of his right foot felt like he had a rock in it.  Upon physical examination, the VA physician noted that edema was present on the plantar aspect of the right 5th metatarsal head.  The incision site was well healed and approximated.  There were no signs of ecchymosis, erythema, macerations, lesions, or xerosis.  Protective sensation was grossly intact by light touch.  The physician noted that modifications were made to the right foot orthotic to offload the 5th metatarsal head due to the Veteran's pain.  The Veteran was allowed to return to normal shoe gear with orthotics.  

In a September 13, 2011 VA podiatry note, the Veteran reported that he continued to have pain on the lateral aspect of his right foot.  However, he did state that a pad added to his orthotic did relieve the pain by approximately 50 percent.  A physical examination of the Veteran's right foot revealed that the dorsal incision remained well healed and there was gross sensation intact.  The physician then stated that the Veteran's right lateral foot pain was likely due to the change in foot shape following surgery.  The Veteran was instructed to return to the clinic for custom orthotic casting.  

A November 2011 VA treatment note reveals that the Veteran was casted for new orthotics and was noted to be "doing well post arthrodesis."  

Upon review of all the evidence of record, the Board finds that at the termination of the temporary total evaluation in September 1, 2011, there were no severe postoperative residuals regarding the Veteran's right great toe disability.  Rather, as of August 16, 2011, the Veteran reported that his pain was a 3 out of 10.  His incision was well-healed and the Veteran was allowed to return to normal shoe gear with orthotics.  Further, while the Veteran required assistive devices (orthotic boot) for ambulation following the June 30, 2011 surgery, the use of the boot was discontinued on August 16, 2011.  In other words, as of September 1, 2011, there were no incompletely healed surgical wounds.  Use of the post-operative orthotic boot had been discontinued, and there was no therapeutic immobilization, and no application of a body cast.  There was also no necessity for house confinement as the Veteran was instructed that he could return to work in July 2011.  See July 5, 2011 VA podiatry note.  

The Board acknowledges that despite having surgery on the right great toe, the Veteran continued to have some pain after September 1, 2011 and was casted for custom orthotics.  The Veteran has also reported that the June 2011 surgery was not successful, and thus required another surgery in March 2012.  The Board emphasizes, however, that the success or failure of the surgery is not determinative as to whether the convalescent rating is to be extended.  The assignment of a convalescent rating include the extension of the rating period is determined by the conditions resulting from the surgery, as set out under 38 C.F.R. § 4.30(b) and as discussed above.

For these reasons, the Board finds that the conditions specified for extension of the temporary total rating beyond August 31, 2011 are not met, and the claim must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Total Rating from March 29, 2012 to May 31, 2012

VA treatment records show that the Veteran underwent a right great toe interphalangeal joint arthroplasty on March 29, 2012.  

In an April 2012 post-operative VA podiatry note, the Veteran was noted to have been off pain medication for three days and was "feeling good."  The Veteran reported "moderate" pain.  Upon physical examination, the surgical site and stitches were in good appearance.  The Veteran was prescribed a post-operative shoe.  

In a following April 2010 VA podiatry treatment note, the Veteran reported significantly more pain than in the last treatment session.  During a physical examination, the VA physician noted that the surgical site and stitches were in good appearance.  The Veteran was instructed to move into a tennis shoe and was advised to "move joint as much as possible."  

In a May 2012 VA podiatry treatment note, the Veteran stated that he had pain with range of motion which continued without relief.  A physical examination of the right foot revealed a well-healed incision site.  Gross sensation was intact via light touch, except to the area of the incision site.  There was also pain to palpation with range of motion.  The Veteran was instructed to continue with regular shoes and was told to continue with manual manipulation of the joint.  

In a June 2012 VA podiatry treatment note, the Veteran complained of sharp pain to the right great toe with pressure and motion of the joint.  Upon physical examination of the right foot, the VA physician noted that the incision sight was healed and there were no open wounds.  Light touch was grossly intact and there was no edema.  

In a July 2012 VA treatment note, the Veteran complained of "constant extreme pain" to the right great toe.  It was noted that the Veteran had attempted 
orthotics, padding, strapping, and splinting in the past without relief.  The Veteran was also noted to have been weight bearing in normal shoe gear and presented with athletic-type shoes at the treatment session.  
Upon review of all the evidence of record, both lay and medical, the Board finds that at the termination of the temporary total evaluation in May 31, 2012, there were no severe postoperative residuals regarding the Veteran's right great toe disability.  The Board acknowledges that the Veteran has continued to experience severe pain after his March 2012 surgery; however, he has not experienced postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches, or immobilization by cast of one major joint or more as contemplated under 38 C.F.R. § 4.30(a).  

After the March 2012 surgery, the Veteran's incision was well-healed and the Veteran was allowed to return to normal shoe wear in April 2012.  The Veteran was instructed to also continue with manual manipulation of the joint.  The Board reiterates that the success or failure of the surgery is not determinative as to whether the convalescent rating is to be extended.  

For these reasons, the Board finds that the conditions specified for extension of the temporary total rating beyond June 1, 2012 are not met.  Accordingly, the appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is granted.  

An extended temporary total rating based on a period of convalescence after surgery for the service-connected right great toe disability beyond August 31, 2011 is denied.  

An extended temporary total rating based on a period of convalescence after surgery for the service-connected right great toe disability beyond May 31, 2012 is denied.  


REMAND

Service Connection for Left Ear Hearing Loss

Upon review of the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran has a sensorineural hearing loss "disability" in the left ear that meets the criteria of 38 C.F.R. § 3.385. 

Weighing against a finding of a current left ear hearing loss disability is the November 2010 VA audiological examination.  During the evaluation, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 30, 20, 20, 20, and 20, respectively.  Speech discrimination in the right ear was 100 percent.

Weighing in favor of a finding of a current left ear hearing loss disability is the private audiological examination from the North Valley ENT Associates dated in November 2010.  The examination revealed puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear of 50, 35, 30, n/a, and 25, respectively.  Speech recognition scores using the Maryland CNC Test were not noted.

The Board finds that the left ear auditory thresholds at 500 Hertz was greater than 40 decibels during the private November 2010 examination, and less than 40 decibels during the November 2010 VA examination.  See 38 C.F.R. § 3.385 (impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater).  As such, the Board will resolve reasonable doubt in the Veteran's favor and find that the criteria for a current left ear hearing loss "disability" have been met as required by 38 C.F.R. § 3.385.

As discussed in detail above, the Board has also found that the Veteran was exposed to loud noises during service.

The Board finds that a remand is warranted in order to obtain a medical opinion as to whether the Veteran's left ear hearing loss is related to service.  The Board notes that the November 2010 VA examiner did not provide a nexus opinion as the Veteran's hearing was found to be within normal limits.  The November 2010 private audiological examination from North Valley ENT Associates did not provide an opinion as to the etiology of the Veteran's hearing loss.  Accordingly, the Board finds that efforts should be made to obtain a VA medical opinion regarding the etiology of the Veteran's left ear hearing loss.   

Service Connection for Bilateral Ankle and Knee Disorders

The Veteran specifically maintains that his bilateral ankle and knee disorders are secondary to his service-connected residuals associated with an avulsion fracture to the right great toe.  See Veteran's August 2010 statement.  

The Veteran was afforded a VA joints examination in December 2010.  The VA examiner diagnosed the Veteran with bilateral ankle and knee strains.  The VA examiner also opined that the Veteran's ankle and knee disorders were not "caused by or related to" the service-connected right great toe disability.  The examiner explained that the onset of these conditions was at least 15 years after the toe injury and the Veteran's minimal limp was not biomechanically significant.  

The December 2010 VA examiner's opinion addressed whether the Veteran's ankle and knee strains are caused by or a result of the right great toe disability.  However, the VA examiner did not address whether the Veteran's ankle and knee disorders were aggravated by his service-connected right great toe disability.  See 38 C.F.R. 
§ 3.310 (2014).  The Court has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a supplemental medical opinion should be obtained to address the issue of aggravation.

Service Connection for a Left Foot Disorder 

Since the most recent November 2012 statement of the case addressing the Veteran's left foot disorder, new evidence has been added to the record.  Specifically, an August 2014 VA foot examination and a January 2014 operative summary report from Canyon Surgery Center both discuss the Veteran's left foot, to include physical examinations of the left foot.  The record does not contain a waiver of initial AOJ review of the new evidence.  As such, the case is remanded for the issuance of a supplemental statement of the case.  38 C.F.R. §§ 19.31, 20.1304(c) (2014).

Temporary Total Rating From August 23, 2012 to December 1, 2012

In an October 2013 rating decision, the RO granted a total temporary evaluation effective August 23, 2012 based on surgical treatment necessitating convalescence for the Veteran's right great toe disability.  In a subsequent October 2013 statement, the Veteran disagreed with the amount of months awarded for the total temporary disability rating for convalescences.  To date, the Veteran has not been issued a Statement of the Case (SOC) regarding this issue.  Under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA audiological medical opinion regarding the etiology of the Veteran's left ear hearing loss.  The entire record must be furnished to the examiner.  The examiner should assume that the Veteran was exposed to acoustic trauma in service and that he has left ear sensorineural hearing loss that meets the requirements of 38 C.F.R. § 3.385.  If the examiner determines that the opinion cannot be rendered without an examination, an examination should be scheduled for the Veteran.  

The VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed left ear hearing loss is etiologically related to service, to include the verified in-service acoustic trauma.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Return the claims file to the VA examiner who performed the December 28, 2010 VA examination for the Veteran's ankles and knees for a supplemental opinion addressing the issue of aggravation.  If the December 2010 VA examiner is not available, then the Veteran should be scheduled for a new VA examination.  The claims file must be made available to the examiner, and the examiner should indicate in the report whether or not the claims file was reviewed.

After a review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral ankle and knee strains are aggravated by the service-connected right great toe disability.

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The VA examiner should provide a rationale for the opinion.  

4.  Issue a statement of the case to the Veteran concerning the claim for entitlement to an extended temporary total rating based on a period of convalescence after surgery for the service-connected right toe disability, currently in effect from August 23, 2012 to November 30, 2012.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.  Then, only if an appeal is timely perfected, should this issue be returned to the Board for further appellate consideration, if otherwise in order.

5.  The RO/AMC should readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


